Citation Nr: 1530787	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder with psychotic features, schizoaffective disorder, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.  

In July 2008, the Veteran filed his original claim seeking entitlement to service connection for a "mental disorder."  In its September 2008 and June 2009 rating decisions, the San Juan RO characterized the Veteran's claim as entitlement to service connection for major depressive disorder claimed as a mental condition.  Both rating decisions denied the Veteran's claim.  In February 2010, the Veteran filed a timely notice of disagreement contesting the RO's June 2009 rating decision.   

In May 2011, the Veteran filed a separate claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  In a September 2014 rating decision, the RO denied the Veteran's PTSD claim.  Although the Veteran has not filed a notice of disagreement with the San Juan RO's September 2014 decision, the Board observes that a claim seeking entitlement to service connection for PTSD falls within the broad scope of the Veteran's original claim requesting service connection for a "mental disorder."  Accordingly, the Board has recharacterized the claim on appeal more generally as one of entitlement to service connection for a psychiatric disorder, to include major depressive disorder with psychotic features, schizoaffective disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder.  During the course of this appeal, the medical evidence shows diagnoses of a major depressive disorder, with psychotic features, and a schizoaffective disorder.  Moreover, the evidence of record suggests the diagnosis of posttraumatic stress disorder (PTSD).  The Veteran attributes these psychiatric disorders to his military service, including an incident in which he was assaulted by fellow Marines, as well as the pressure associated with guarding nuclear weapons.  After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

A.  Additional Evidence Available

At his May 2015 hearing before the Board, the Veteran testified that he went to the emergency room at "Kaiser Hospital" in Oakland, California, following a panic attack in the 1980's.  He further testified that he was evaluated by a private doctor the next day for his anxiety and depression.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the corresponding treatment records from "Kaiser Hospital" and the unnamed private doctor have not yet been obtained, the RO must attempt to obtain these records by contacting the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any available treatment records from "Kaiser Hospital" and the unnamed private doctor who treated the Veteran for anxiety and depression in the 1980's.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.    

Additionally, the Veteran testified at the hearing before the Board that he had been receiving "SDI" for almost two years.  The Board presumes that "SDI" refers to the California State Disability Insurance program which provides short-term benefits to eligible workers who need time off work due to non-work-related illness or injury.  On remand, the RO must attempt to obtain the records regarding such benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
 
Finally, the most recent post-service VA medical evidence of record concerning treatment of the Veteran's various psychiatric disorders is dated in April 2013.  Therefore, the RO must obtain updated treatment records from the VA Medical Center in Oakland, California, since April 2013.

B.  Additional Development Regarding PTSD Necessary 

In a May 2009 private treatment report, the Veteran's private psychiatrist, J. R. V., M.D., noted that the Veteran served in the Marine Corps from 1979 to 1981, and worked as a shipping/receiving clerk.  Dr. R. V. noted the Veteran's claim that he had been in a fight in the barracks with five other marines due to racial status, where he sustained multiple traumas, with an internal laceration in his left nostril.  Dr. R. V. also noted the Veteran's report that he performed "classified" work in the Polaris Missile Facility on the Personnel Reliability Program, where he had to "move nuclear weapons" as part of his training and job description, which had affected him emotionally and physiologically due to the stress related to those duties.  

In April 2011, a PTSD intake assessment was conducted.  The corresponding report revealed that the majority of the Veteran's depression symptoms appeared to be related to PTSD symptoms.  Moreover, a February 2011 VA mental health diagnostic report indicated that the Veteran met the DSM-IV criteria B, C, and D and that a PTSD diagnosis was suggested.

In an April 2015 medical opinion letter, a VA psychiatrist opined that the Veteran "may have an underlying posttraumatic stress disorder (PTSD) . . . [but also noted that] this has been difficult to evaluate given the severity of his psychotic and affective symptoms."  

At his May 2015 hearing before the Board, the Veteran testified that his current psychiatric disorder, including PTSD, was the result of being beaten by a superior officer in the Marine Corps after being accused of playing with the intercom.  He testified that this occurred in Charleston, South Carolina, at a naval weapons station.
Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a in-service personal assault permits evidence from sources other than a Veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

The post-service evidence of record suggests that a diagnosis of PTSD may be appropriate.  Therefore, the RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.

C.  New Psychiatric Examination Necessary

VA treatment records from July 2008 show that the Veteran was initially diagnosed as having "depressive disorder, not otherwise specified" and "major depressive disorder, recurrent, moderate, with psychotic features, rule out schizoaffective disorder."  Later that same month, the Veteran was assessed as having "major depressive episode with psychotic features by history, rule out schizoaffective disorder, rule out delusional disorder."   

In May 2009, Dr. R. V. provided a diagnosis of "major depressive episode with psychotic features by history, rule out schizoaffective disorder, rule out delusional disorder."  Dr. R. V. also opined that "[t]o our best judgment, his condition was developed during his military service."  However, no rationale was provided in support of this opinion and it is unclear from the record what evidence this opinion was based other than the Veteran's own reported medical history.

In June 2009, the Veteran underwent a VA psychiatric examination.   After reviewing the evidence of record and evaluating the Veteran, the VA examiner provided a diagnosis of depressive disorder, with psychotic features.  Thereafter, the examiner opined that the Veteran's depressive disorder was not caused by or a result of his military service.  The examiner concluded that the evidence of record did not demonstrate any psychiatric complaints, findings, or treatment prior to, during, or within one year after the Veteran was discharged from military service.  However, the examiner did not provide an opinion regarding whether the Veteran's depressive disorder with psychotic features was related to any of the inservice stressful events previously reported by the Veteran.

Moreover, VA treatment records from 2010 through 2013 reflect diagnoses of major depressive disorder, with a history of psychosis, depressed type schizoaffective disorder, and anxiety not otherwise specified.  Many of these records also noted "rule out" PTSD, due to the Veteran being vague when discussing his time in the military.  Nevertheless, these records did not address whether there was any relationship between the Veteran's current psychiatric disorders and his military service.

In an April 2015 medical opinion letter, the VA psychiatrist provided the opinion that the Veteran experienced "marked delusional content tied to his military experience."  The VA psychiatrist noted that the Veteran had been seen by various VA treating providers since 2008 and that he was diagnosed with schizoaffective 

disorder, a severe mental illness consisting of psychotic symptoms that consist of auditory hallucinations.  However, a rationale in support of this opinion was not provided and the VA examiner did not discuss any of the Veteran's claimed inservice stressor events.

Under these circumstances, the Veteran must be afforded an appropriate examination to determine the diagnoses of all psychiatric disorders that are present, as well as whether any psychiatric disorder currently or previously diagnosed are related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A complete rationale for all opinions must be provided.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service. The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail. 

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted. 

The Veteran must also be advised of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  He must further be advised that failure to respond may result in adverse action.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his psychiatric disorders since his separation from military service, including any available treatment records from "Kaiser Hospital" and the unnamed private doctor who treated the Veteran for his anxiety and depression in the 1980's.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain updated psychiatric treatment records from the Oakland VA Medical Center since April 2013 and any available SDI records from the California State Disability Insurance program.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as VA or private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the 

RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Thereafter, the Veteran must be afforded a comprehensive examination to determine the diagnoses of all psychiatric disorders that are present, as well as whether any psychiatric disorder currently or previously diagnosed are related to his military service.  The evidence of record, in the form on electronic records, must be reviewed examiner and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

In reviewing the record, the examiner must examine and identify all records indicating any markers that the claimed personal assault stressors alleged by the Veteran occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The record does not show objective documentation of the Veteran's reported inservice personal assault; however, VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Based on the objective evidence of record, any markers found by the examiner, and the statements of the Veteran, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

The examiner must provide diagnoses for all psychiatric disorders found.  Any current diagnosis of a mental disorder must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the RO on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status. 

If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether such stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

For any previously or currently diagnosed psychiatric disorders, including major depressive disorder with psychotic features, schizoaffective disorder, the examiner must provide an opinion as to whether any such disorder is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

